Exhibit 10.1

ELEVENTH AMENDMENT TO CREDIT AGREEMENT

This ELEVENTH AMENDMENT TO CREDIT AGREEMENT, dated as of July 9, 2020 (this
“Amendment”), is entered into by and among GLOBAL EAGLE ENTERTAINMENT INC., a
Delaware corporation (the “Borrower”), the Guarantors identified on the
signature pages hereto (the “Guarantors” and, together with the Borrower being
collectively referred to as the “Loan Parties”), the Lenders party hereto and
CITIBANK, N.A., as administrative agent (in such capacity, together with its
successors and permitted assigns in such capacity, the “Administrative Agent”),
and is made with reference to the Credit Agreement, dated as of January 6, 2017,
as amended by the First Amendment and Limited Waiver to Credit Agreement, dated
as of May 4, 2017, the Amendment to First Amendment and Limited Waiver to Credit
Agreement and Second Amendment to Credit Agreement, dated as of June 29, 2017,
the Third Amendment to Limited Waiver to Credit Agreement and Third Amendment to
Credit Agreement, dated as of October 2, 2017, the Fourth Amendment to Limited
Waiver to Credit Agreement and Fourth Amendment to Credit Agreement, dated as of
October 31, 2017, the Fifth Amendment to Limited Waiver to Credit Agreement and
Fifth Amendment to Credit Agreement, dated as of December 22, 2017, the Sixth
Amendment to Credit Agreement, dated as of March 8, 2018, the Omnibus
Incremental Term Loan and Seventh Amendment to Credit Agreement and Amendment to
Security Agreement, dated as of July 19, 2019, the Eighth Amendment to Credit
Agreement, dated as of April 7, 2020, the Ninth Amendment to Credit Agreement,
dated as of April 9, 2020, and the Tenth Amendment to Credit Agreement, dated as
of April 15, 2020 (as so amended, the “Credit Agreement”), among the Borrower,
the Guarantors party thereto, the lenders and letter of credit issuers party
thereto and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement as provided for herein; and

WHEREAS, on the terms and subject to the conditions set forth herein, in
accordance with Section 10.01 of the Credit Agreement, the undersigned Lenders
(constituting at least Required Lenders) agree to amend certain provisions of
the Credit Agreement as set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound hereby, agree as follows:

SECTION 1.    Definitions.    Each capitalized term used and not otherwise
defined in this Amendment shall have the meaning assigned to such term in the
Credit Agreement after giving effect to this Amendment (the “Amended Credit
Agreement”).

SECTION 2.    Amendments to the Credit Agreement.    Upon the occurrence of the
Effective Date (as defined in Section 4 hereof), the following amendments are
hereby made to the Credit Agreement:

(a)      The following new defined terms and related definitions are hereby
added to the Credit Agreement in the proper alphabetical order:

Eleventh Amendment



--------------------------------------------------------------------------------

“Eleventh Amendment” means that certain Eleventh Amendment to Credit Agreement,
dated as of July 9, 2020, among the Borrower, the Guarantors party thereto, the
Lenders party thereto and the Administrative Agent.

“Eleventh Amendment Effective Date” means the “Effective Date” under and as
defined in the Eleventh Amendment.

(b)      Section 8.01(a) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

“(a)      Non-Payment. Any Loan Party fails to pay (i) when and as required to
be paid herein, any amount of principal of any Loan, or (ii) within five
Business Days after the same becomes due (or, with respect to any interest on
any Loan due on July 9, 2020, by no later than August 1, 2020), any interest on
any Loan or any Unreimbursed Amount (to the extent that such Unreimbursed Amount
has not been refinanced by a Revolving Credit Borrowing in accordance with
Section 2.03(c)), any fees or other amounts payable hereunder or with respect to
any other Loan Document; or”.

SECTION 3.    Limited Waiver.    Upon the occurrence of the Effective Date, the
Lenders party hereto (constituting at least the Required Lenders) hereby waive
until August 1, 2020 any Default or Event of Default arising under
Section 8.01(a) of the Credit Agreement as a result of any failure to timely pay
interest on any Loan due on July 9, 2020; provided, however, that so long as any
interest on any Loan that is due and payable in accordance with the Credit
Agreement remains unpaid, all Loans outstanding under the Credit Agreement shall
accrue interest at the Default Rate (it being understood that (except upon
acceleration of the Obligations in accordance with Section 8.02 of the Credit
Agreement) such interest accruing at the Default Rate shall only be payable upon
written demand and written demand for payment of any such interest accruing at
the Default Rate shall not be made prior to August 1, 2020).

SECTION 4.    Conditions to Agreement.    This Amendment shall become effective
on the date of this Amendment (the “Effective Date”) immediately upon
(a) receipt by the Administrative Agent of a counterpart signature page of this
Amendment, duly executed and delivered by the Borrower and each other Loan Party
and Lenders constituting Required Lenders, (b) all accrued and unpaid
out-of-pocket fees and expenses incurred by Gibson, Dunn & Crutcher LLP and
Rothschild & Co., in each case on behalf of an ad hoc group of Consenting
Lenders, shall have been paid, in each case to the extent invoices therefor have
been presented to the Borrower at least two Business Days prior to the Effective
Date, (c) all accrued and unpaid out-of-pocket fees and expenses incurred by
Weil, Gotshal & Manges LLP on behalf of the Administrative Agent, shall have
been paid to the extent invoices therefor have been presented to the Borrower at
least one Business Days prior to the Effective Date, and (d) payment to each of
the Consenting Lenders of a fee (the “Amendment Fee”) equal to 2.0% of the
aggregate outstanding principal amount of the Term B Loans held by such
Consenting Lender on the date hereof, with such fee being payable in kind by
adding the Amendment Fee to the outstanding principal amount of the Term B Loans
held by such Consenting Lender (with such portion of the Amendment Fee
thereafter being treated as outstanding principal of the Term B Loans for all
purposes under the Amended Credit Agreement). The Amendment Fee payable to each
Consenting Lender shall be fully earned and payable on the Effective Date, shall
not be refundable for any reason and shall be payable without setoff, defense,
or counterclaim of any kind.

 

2



--------------------------------------------------------------------------------

SECTION 5.    Representations and Warranties.    Each Loan Party party hereto
hereby represents and warrants to the Administrative Agent and each Lender (in
each case solely with respect to itself), in each case as of the Effective Date,
that:

(a)      Such Loan Party has the requisite power and authority, and the legal
right, to enter into this Amendment. Such Loan Party has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of this Amendment. This Amendment constitutes a legal, valid and
binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

(b)      The representations and warranties made by such Loan Party pursuant to
Article 5 of the Amended Credit Agreement are true and correct in all material
respects on and as of the Effective Date, after giving effect to this Amendment,
as if made on and as of such date except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects on
and as of such earlier date; provided that any representation and warranty that
is qualified as to “materiality,” “Material Adverse Effect” or similar language
is true and correct (after giving effect to any qualification therein) in all
respects on such respective dates.

(c)      Immediately after giving effect to this Amendment, no Default or Event
of Default has occurred and is continuing on and as of the Effective Date or
will result from the consummation of the transactions contemplated by this
Amendment.

SECTION 6.    Entire Agreement.    This Amendment, the Amended Credit Agreement
and the other Loan Documents constitute the entire agreement among the parties
with respect to the subject matter hereof and thereof and supersede all other
prior agreements and understandings, both written and verbal, among the parties
or any of them with respect to the subject matter hereof.

SECTION 7.    GOVERNING LAW.    THIS AMENDMENT, AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AMENDMENT, AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON OR ARISING
OUT OF THIS AMENDMENT OR THE AMENDED CREDIT AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 8.    Consent to Jurisdiction; Waiver of Jury Trial.    The jurisdiction
and waiver of jury trial provisions set forth in Sections 10.15 and 10.16 of the
Credit Agreement are hereby incorporated by reference, mutatis mutandis.

SECTION 9.    Consent to Service of Process.    Each party to this Amendment
irrevocably consents to the service of process in the manner provided for
notices in Section 10.02 of the Amended Credit Agreement. Nothing in any Loan
Document will affect the right of any party to this Amendment to serve process
in any other manner permitted by law.

 

3



--------------------------------------------------------------------------------

SECTION 10.    Severability.    Any term or provision of this Amendment which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Amendment or affecting the validity or enforceability of any of the terms or
provisions of this Amendment in any other jurisdiction. If any provision of this
Amendment is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as would be enforceable.

SECTION 11.    Loan Document.    This Amendment constitutes a “Loan Document”
for all purposes of the Amended Credit Agreement and the other Loan Documents.

SECTION 12.    Reaffirmation.    Each of the undersigned Loan Parties
(a) acknowledges all of its obligations, undertakings and liabilities under the
Amended Credit Agreement and the other Loan Documents to which it is a party in
each case as amended hereby or in connection herewith and such obligations,
undertakings and liabilities (as so amended hereby), where applicable, are
hereby reaffirmed and remain in full force and effect on a continuous basis,
(b) agrees that its grant of security interests pursuant to the Security
Agreement is reaffirmed and remains in full force and effect after giving effect
to this Amendment and secures all Secured Obligations (as in effect after giving
effect hereto) and (c) acknowledges and agrees that the Secured Obligations, the
Obligations and the Guaranteed Obligations include, among other things and
without limitation, the New Incremental Term Loans, Revolving Credit Commitments
and Revolving Credit Loans, the Term Loans and other Loans.

SECTION 13.    Counterparts.    This Amendment may be executed by the parties
hereto in any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
fax, email or other electronic transmission (including in .pdf or .tif format)
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 14.    Headings.    The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 15.    Effect of this Amendment.    Except as expressly set forth in
this Amendment, (a) this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders or the Administrative Agent, in each case under the Amended Credit
Agreement or any other Loan Document, and (b) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Amended Credit Agreement or any other Loan Document.
Except as expressly set forth in this Amendment, each and every term, condition,
obligation, covenant and agreement contained in the Amended Credit Agreement and
the other Loan Documents is hereby ratified and reaffirmed in all respects and
shall continue in full force and effect. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided in this
Amendment, operate as a waiver of any right, power or remedy of any Lender or
the Administrative Agent under any of the Loan Documents, or constitute a waiver
of any provision of any of the Loan Documents. This Amendment shall not
extinguish the obligations for the payment of money outstanding under the Credit
Agreement. Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Credit Agreement, which shall
remain in full force and effect, except to any extent amended or modified by
this Amendment. Nothing implied in this Amendment shall be construed as a
release or other discharge of any of the Loan Parties from the Loan Documents.

 

4



--------------------------------------------------------------------------------

From and after the Effective Date, all references to the Credit Agreement in any
Loan Document and all references in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Credit Agreement
shall, unless expressly provided otherwise, be deemed to refer to the Amended
Credit Agreement. Each of the Loan Parties hereby consents to this Amendment and
confirms that all obligations of such Loan Party under the Loan Documents to
which such Loan Party is a party shall continue to apply to the Credit Agreement
as amended hereby.

SECTION 16.    Successors and Assigns.    This Amendment shall inure to the
benefit of and be binding upon each of the parties hereto, each Lender and the
successors and permitted assigns of each of the parties hereto and each Lender.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

BORROWER: GLOBAL EAGLE ENTERTAINMENT INC.

By:   /s/ Christian Mezger

Name: Christian Mezger Title: Chief Financial Officer

 

GUARANTORS:

GLOBAL EAGLE SERVICES, LLC

AIRLINE MEDIA PRODUCTIONS, INC.

ENTERTAINMENT IN MOTION, INC.

GLOBAL EAGLE ENTERTAINMENT OPERATIONS SOLUTIONS, INC.

INFLIGHT PRODUCTIONS USA INC.

POST MODERN EDIT, INC.

THE LAB AERO, INC.

ROW 44, INC.

N44HQ, LLC

EMERGING MARKETS

COMMUNICATIONS, LLC

MARITIME TELECOMMUNICATIONS NETWORK, INC.

MTN INTERNATIONAL, INC.

MTN GOVERNMENT SERVICES, INC.

MTN LICENSE CORP.

GLOBAL EAGLE TELECOM LICENSING

SUBSIDIARY LLC

IFE SERVICES (USA), INC.

 

By:   /s/ Christian Mezger

Name: Christian Mezger Title: Chief Financial Officer

 

[Signature Page to Eleventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent

By:   /s/ Michael V. Moore

Name: Michael V. Moore Title: Vice President

 

[Signature Page to Eleventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BlackRock Credit Alpha Master Fund L.P. By: BlackRock Financial Management Inc.,
in its capacity as investment advisor, as Lender By:   /s/ Sunil Aggarwal Name:
Sunil Aggarwal Title: Authorized Signatory

 

HC NCBR FUND By: BlackRock Financial Management, Inc., in its capacity as
investment advisor, as Lender By:   /s/ Sunil Aggarwal Name: Sunil Aggarwal
Title: Authorized Signatory

 

The Obsidian Master Fund By: BlackRock Financial Management, Inc., its
Investment Advisor, as Lender By:   /s/ Sunil Aggarwal Name: Sunil Aggarwal
Title: Authorized Signatory

 

[Signature Page to Eleventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ALM 2020, LTD. By: Apollo Credit Management (CLO), LLC, its collateral manager
By:   /s/ Joseph D. Glatt Name: Joseph D. Glatt Title: Vice President

 

ALM VII (R), LTD. By: Apollo Credit Management (CLO), LLC, its collateral
manager By:   /s/ Joseph D. Glatt Name: Joseph D. Glatt Title: Vice President

 

ALM VII (R)-2, LTD. By: Apollo Credit Management (CLO), LLC, its collateral
manager By:   /s/ Joseph D. Glatt Name: Joseph D. Glatt Title: Vice President

 

ALM VII, LTD. By: Apollo Credit Management (CLO), LLC, its collateral manager
By:   /s/ Joseph D. Glatt

Name: Joseph D. Glatt

Title: Vice President

 

ALM XIX, LTD. By: Apollo Credit Management (CLO), LLC, its collateral manager
By:   /s/ Joseph D. Glatt Name: Joseph D. Glatt Title: Vice President

 

[Signature Page to Eleventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ALM XVI, LTD. By: Apollo Credit Management (CLO), LLC, its collateral manager
By:   /s/ Joseph D. Glatt Name: Joseph D. Glatt Title:Vice President

 

ALM XVII, LTD. By: Apollo Credit Management (CLO), LLC, its collateral manager
By:   /s/ Joseph D. Glatt Name: Joseph D. Glatt Title:Vice President

 

ALM XVIII, LTD. By: Apollo Credit Management (CLO), LLC, its collateral manager
By:   /s/ Joseph D. Glatt Name: Joseph D. Glatt Title:Vice President

 

AP KENT CREDIT MASTER FUND, L.P. By: AP Kent Management, LLC, its investment
manager By:   /s/ Joseph D. Glatt Name: Joseph D. Glatt Title:Vice President

 

APOLLO CREDIT FUNDING III LTD. By: Apollo ST Fund Management LLC, its investment
manager By:   /s/ Joseph D. Glatt Name: Joseph D. Glatt Title:Vice President

 

[Signature Page to Eleventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------

APOLLO CREDIT FUNDING IV LTD. By: Apollo ST Fund Management LLC, its investment
manager By:   /s/ Joseph D. Glatt Name: Joseph D. Glatt Title: Vice President

 

APOLLO CREDIT MASTER FUND LTD. By: Apollo ST Fund Management LLC, its investment
manager By:   /s/ Joseph D. Glatt Name: Joseph D. Glatt Title: Vice President

 

APOLLO SENIOR FLOATING RATE FUND INC. By: Apollo Credit Management, LLC, its
investment manager By:   /s/ Joseph D. Glatt Name: Joseph D. Glatt Title: Vice
President

 

APOLLO TACTICAL INCOME FUND INC. By: Apollo Credit Management, LLC, its
investment adviser By:   /s/ Joseph D. Glatt Name: Joseph D. Glatt Title: Vice
President

 

[Signature Page to Eleventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------

APOLLO TR US BROADLY SYNDICATED LOAN LLC By: Apollo Total Return Management,
LLC, its investment manager By: Apollo Total Return Enhanced Management, LLC,
its investment manager By:   /s/ Joseph D. Glatt Name: Joseph D. Glatt Title:
Vice President

 

CADBURY MONDELEZ PENSION TRUST LIMITED By: Apollo TRF CM Management LLC, its
investment manager By:   /s/ Joseph D. Glatt Name: Joseph D. Glatt Title: Vice
President

 

HSBC DIVERSIFIED LOAN FUND - SYNDICATED LOAN A S.A.R.L. By: Apollo Management
International, LLP, its portfolio manager By: AMI Holdings, LLC, its member By:
  /s/ Joseph D. Glatt Name: Joseph D. Glatt Title: Vice President

 

MERCER MULTI-ASSET CREDIT FUND By: Apollo Management International, LLP, its
investment manager By: AMI (Holdings), LLC, its member By:   /s/ Joseph D. Glatt
Name: Joseph D. Glatt Title: Vice President

 

[Signature Page to Eleventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------

MPI (LONDON) LIMITED By: Apollo TRF MP Management LLC, its investment manager
By:   /s/ Joseph D. Glatt Name: Joseph D. Glatt Title: Vice President

 

RR 1 LTD By: Redding Ridge Asset Management LLC, Management Series 2

By: Redding Ridge Holdings, LP, its sole member, its collateral manager

By: Redding Ridge Advisors LLC, its general partner

By:   /s/ Joseph D. Glatt Name: Joseph D. Glatt Title: Vice President

 

RR 2 LTD By: Redding Ridge Asset Management LLC, its collateral manager By:  
/s/ Joseph D. Glatt Name: Joseph D. Glatt Title: Chief Legal Officer

 

RR 3 LTD By: Redding Ridge Asset Management LLC, its collateral manager By:  
/s/ Joseph D. Glatt Name: Joseph D. Glatt Title: Chief Legal Officer

 

[Signature Page to Eleventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------

RR 4 LTD By: Redding Ridge Asset Management LLC, its collateral manager By:  
/s/ Joseph D. Glatt Name: Joseph D. Glatt Title: Chief Legal Officer

 

SCHLUMBERGER UK COMMON INVESTMENT FUND By: Apollo Management International, LLP,
its investment manager By: AMI Holdings, LLC, its member By:   /s/ Joseph D.
Glatt Name: Joseph D. Glatt Title: Vice President

 

[Signature Page to Eleventh to Credit Agreement]



--------------------------------------------------------------------------------

Carlyle Investment Management LLC Signed for and on behalf of: Carlyle Global
Market Strategies CLO 2012-3, Ltd. Carlyle Global Market Strategies CLO 2012-4,
Ltd. Carlyle Global Market Strategies CLO 2013-1, Ltd. Carlyle Global Market
Strategies CLO 2013-2, Ltd. Carlyle Global Market Strategies CLO 2013-3, Ltd.
Carlyle Global Market Strategies CLO 2013-4, Ltd. Carlyle Global Market
Strategies CLO 2014-1, Ltd. Carlyle Global Market Strategies CLO 2014-5, Ltd.
Carlyle Global Market Strategies CLO 2015-1, Ltd. Carlyle Global Market
Strategies CLO 2015-2, Ltd. Carlyle Global Market Strategies CLO 2015-3, Ltd.
Carlyle Global Market Strategies CLO 2015-4, Ltd. Carlyle Global Market
Strategies CLO 2015-5, Ltd. Carlyle Global Market Strategies CLO 2016-1, Ltd.
Carlyle Global Market Strategies CLO 2016-2, Ltd. Carlyle Global Market
Strategies CLO 2016-3, Ltd. Carlyle US CLO 2016-4, Ltd. Carlyle US CLO 2017-1,
Ltd. Carlyle US CLO 2017-2, Ltd. Carlyle US CLO 2017-3, Ltd. Carlyle US CLO
2017-4, Ltd. Carlyle US CLO 2017-5, Ltd. Carlyle Global Market Strategies CLO
2014-2-R, Ltd. Carlyle Global Market Strategies CLO 2014-3-R, Ltd. Carlyle
Global Market Strategies CLO 2014-4R, Ltd. Carlyle US CLO 2019-2, Ltd.

 

, as Lender By:   /s/ Glori Graziano Name: Glori Graziano Title: Managing
Director

 

[Signature Page to Eleventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AGF Floating Rate Income Fund By: Eaton Vance Management as Portfolio Manager

 

Brighthouse Funds Trust I - Brighthouse/Eaton Vance Floating Rate Portfolio By:
Eaton Vance Management as Investment Sub-Advisor

 

Eaton Vance CLO 2013-1 LTD. By: Eaton Vance Management Portfolio Manager

 

Eaton Vance CLO 2014-1R, Ltd. By: Eaton Vance Management As Investment Advisor

 

Eaton Vance CLO 2015-1 Ltd. By: Eaton Vance Management Portfolio Manager

 

Eaton Vance CLO 2018-1, Ltd. By: Eaton Vance Management Portfolio Manager

 

Eaton Vance CLO 2019-1, Ltd. By: Eaton Vance Management As Investment Advisor

 

Eaton Vance Floating-Rate Income Plus Fund By: Eaton Vance Management as
Investment Advisor

 

Eaton Vance Floating-Rate 2022 Target Term Trust By: Eaton Vance Management as
Investment Advisor

 

[Signature Page to Eleventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Eaton Vance Senior Floating-Rate Trust By: Eaton Vance Management as Investment
Advisor

 

Eaton Vance Floating-Rate Income Trust By: Eaton Vance Management as Investment
Advisor

 

Eaton Vance International (Cayman Islands) Floating-Rate Income Portfolio By:
Eaton Vance Management as Investment Advisor

 

Eaton Vance Senior Income Trust By: Eaton Vance Management as Investment Advisor

 

Eaton Vance Short Duration Diversified Income Fund By: Eaton Vance Management as
Investment Advisor

 

Eaton Vance Institutional Senior Loan Fund By: Eaton Vance Management as
Investment Advisor

 

Eaton Vance Limited Duration Income Fund By: Eaton Vance Management as
Investment Advisor

 

Eaton Vance Floating Rate Portfolio By: Boston Management and Research as
Investment Advisor

 

Senior Debt Portfolio By: Boston Management and Research as Investment Advisor

 

[Signature Page to Eleventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Eaton Vance VT Floating-Rate Income Fund By: Eaton Vance Management as
Investment Advisor

 

, as Lender By:   /s/ Michael B. Botthof Name:   Michael B. Botthof Title:  
Vice President

 

[Signature Page to Eleventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Arbour Lane Capital Management, LP By:   /s/ Dan Galanter   Dan Galanter Name:  
  Authorized Signatory Title:     700 Canal Street   Stamford, CT 06902 Notices:
 

 

[Signature Page to Eleventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Mudrick Capital Management, L.P., as investment manager to investment funds and
managed accounts, as Lenders

 

By:   /s/ John O’Callaghan

Name:   John O’Callaghan Title:   Corporate Secretary

 

[Signature Page to Eleventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------

American Beacon Sound Point Floating Rate Income Fund, a series of American
Beacon Funds, as Lender Privilege Underwriters Reciprocal Exchange, as Lender
PURE Insurance Company, as Lender Sound Point CLO III-R, Ltd., as Lender Sound
Point CLO IV-R, Ltd., as Lender Sound Point CLO IX, Ltd., as Lender Sound Point
CLO VIII-R, Ltd., as Lender Sound Point CLO VII-R, Ltd., as Lender Sound Point
CLO VI-R, Ltd., as Lender Sound Point CLO V-R, Ltd., as Lender Sound Point CLO
X, Ltd., as Lender Sound Point CLO XI, Ltd., as Lender Sound Point CLO XII,
Ltd., as Lender Sound Point CLO XIV, Ltd., as Lender Sound Point CLO XV, Ltd.,
as Lender Sound Point CLO XXIV, Ltd., as Lender Sound Point Senior Floating Rate
Master Fund, L.P., as Lender Sound Point Distressed Loan Opportunity Master Fund
I, L.P., as Lender

 

By:   /s/ Kevin Gerlitz

Name:   Kevin Gerlitz Title:   Chief Financial Officer

 

[Signature Page to Eleventh Amendment to Credit Agreement]